EXHIBIT 10(gg)

 

AMENDED AND RESTATED

SERVICE AGREEMENT

 

BETWEEN

 

SMILEAGE DENTAL CARE, INC.

 

and

 

WISCONSIN DENTAL GROUP, S.C.

 

January 1, 1999



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

   1

ARTICLE II. APPOINTMENT AND AUTHORITY OF SERVICE COMPANY

   1

§2.1

   Appointment    1

§2.2

   Authority    1

§2.3

   Patient Referrals    2

§2.4

   Internal Management of Provider    2

§2.5

   Practice of Dentistry    2

ARTICLE III. POLICY BOARD

   2

§3.1

   Formation and Operation of Policy Board    2

§3.2

   Responsibilities of the Policy Board    3

(a)

   Capital Improvements and Expansion    3

(b)

   Annual Budgets    3

(c)

   Marketing and Advertising    3

(d)

   Patient Fees; Collection Policies    3

(e)

   Provider and Payor Relationships    3

(f)

   Strategic and Operational Planning    3

(g)

   Capital Expenditures    3

(h)

   Personnel Planning    3

(i)

   Grievance Referrals    3

(j)

   Patient Concerns and Claims    3

(k)

   Environmental Health and Safety    4

(l)

   Emergency Care Services    4

(m)

   Financial Review    4

(n)

   Other    4

§3.3

   Dental Decisions    4

ARTICLE IV. RESPONSIBILITIES OF SERVICE COMPANY

   4

§4.1

   Clinics    4

§4.2

   Equipment    4

§4.3

   Laboratory Services    5

§4.4

   Supplies    5

§4.5

   Capital Investment    5

§4.6

   Support Services    5

§4.7

   Quality Assurance, Risk Management, and Utilization Review    5

§4.8

   Licenses and Permits    5

§4.9

   Personnel    5

§4.10

   Contract Negotiations    6

§4.11

   Billing and Collection    6

§4.12

   Provider Account    7

(a)

   Power of Attorney    7

(b)

   Priority of Payments    7

(c)

   Further Assurances    7

§4.13

   Financial Matters    7

(a)

   Annual Budget    7

(b)

   Accounting and Financial Records    8

(c)

   Review of Expenditures    8

(d)

   Tax Matters    8

 

i



--------------------------------------------------------------------------------

§4.14

   Reports and Records    8

(a)

   Dental Records    8

(b)

   Other Reports and Records    8

§4.15

   Recruitment of Provider Dentists    8

§4.16

   Service Company’s Insurance    9

§4.17

   License of Name and Marks    9

§4.18

   No Warranty    9

ARTICLE V. RESPONSIBILITIES OF PROVIDER

   9

§5.1

   Organization and Operations    9

§5.2

   Provider Personnel    9

(a)

   Dentist Personnel    9

(b)

   Provider and Patient Scheduling    10

(c)

   Paid Hours Reporting    10

(d)

   Non-Dentist Dental Care Personnel    10

§5.3

   Professional Standards    10

§5.4

   Dental Care    10

§5.5

   Peer Review and Quality Assurance    11

§5.6

   Provider’s Insurance    11

§5.7

   Noncompetition    12

§5.8

   Use of Name    12

ARTICLE VI. CONFIDENTIALITY

   12

§6.1

   Confidential and Proprietary Information    12

§6.2

   Use of Practice Statistics    13

ARTICLE VII. FINANCIAL ARRANGEMENTS

   13

§7.1

   Clinic Expense Reimbursement    13

§7.2

   Repayment of Advances    13

§7.3

   Fees    13

(a)

   Service Fee    13

(b)

   Performance Fee    13

§7.4

   Adjustment to Performance Fee    13

§7.5

   Reasonable Value    14

§7.6

   Payment    14

§7.7

   Accounts Receivable    14

ARTICLE VIII. TERM AND TERMINATION

   14

§8.1

   Initial and Renewal Term    14

§8.2

   Termination    15

(a)

   Termination By Service Company    15

(b)

   Termination By Provider    15

(c)

   Termination by Agreement    15

(d)

   Legislative, Regulatory or Administrative Change    15

§8.3

   Effects of Termination    16

§8.4

   Purchase Obligation    16

§8.5

   Closing of Purchase    17

ARTICLE IX. GENERAL

   18

§9.1

   Administrative Services Only    18

§9.2

   Relationship of Parties    18

§9.3

   Notices    18

 

ii



--------------------------------------------------------------------------------

§9.4

   Execution of Documents    19

§9.5

   Governing Law    19

§9.6

   Severability    19

§9.7

   Setoff    19

§9.8

   Remedies    19

§9.9

   Non-waiver    19

§9.10

   Indemnification    20

§9.11

   No Third Party Benefit    20

§9.12

   Captions    20

§9.13

   Genders and Numbers    20

§9.14

   Complete Agreement    20

§9.15

   Counterparts    20

§9.16

   Assignment    20

§9.17

   Successors    21

§9.18

   Force Majeure    21

§9.19

   Interpretation    21

INDEX TO EXHIBITS

    

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SERVICE AGREEMENT

 

This agreement is made effective January 1, 1999, between Smileage Dental Care,
Inc., a Wisconsin corporation (“Service Company”), and Wisconsin Dental Group,
S.C., a Wisconsin corporation (“Provider”).

 

Background Information

 

A. Provider operates as a dental practice providing dental services to the
general public in and around the Greater Milwaukee, Wisconsin area through
individual dentists who are licensed to practice dentistry in the state of
Wisconsin and who are employed or otherwise retained by Provider.

 

B. Service Company is engaged in the business of providing assets, personnel,
and services to dental practices other than such services as are directly
related to the provision of dental care or the practice of dentistry. Service
Company’s services are intended to improve the efficiency and profitability of
dental practices and permit the dentists in such practices to focus their
efforts solely on rendering quality dental care.

 

C. Provider desires to focus its energies, expertise and time on the practice of
dentistry and on the delivery of dental services to patients. To accomplish this
goal, Provider has engaged Service Company to provide such services as are
necessary and appropriate for the day-to-day administration of the non-dental
aspects of Provider’s dental practice pursuant to a Services Agreement dated
December 23, 1996, as amended (the “Original Service Agreement”). Provider and
Service Company (the “Parties”) desire to continue such engagement and amend and
restate the Original Service Agreement to incorporate prior amendments to such
agreement and to provide for certain other modifications, all as set forth in
this agreement.

 

Statement of Agreement

 

The Parties hereby acknowledge the accuracy of the foregoing Background
Information and agree as follows:

 

ARTICLE I. DEFINITIONS

 

Capitalized terms used in this agreement but not otherwise defined herein shall
have the respective meanings given those terms in the attached Exhibit A.

 

ARTICLE II. APPOINTMENT AND AUTHORITY OF SERVICE COMPANY

 

§2.1 Appointment. Provider hereby appoints Service Company as its sole and
exclusive agent for the performance of the Services, and Service Company hereby
accepts such appointment, subject at all times to the provisions of this
agreement.

 

§2.2 Authority. Service Company shall have all power, authority, and
responsibility reasonably necessary to provide the Services and carry out
Service Company’s other obligations under this agreement. Without limiting the
foregoing, Service Company shall have the authority to provide the Services in
any reasonable manner Service Company deems appropriate to meet the day-to-day
requirements of the business functions of Provider. Subject to Article III of
this agreement, Service Company is also expressly authorized to negotiate and
execute on behalf of Provider contracts that do not relate to the provision of
Dental Care. Provider shall give Service Company 30 days prior written notice of
Provider’s intent to execute any agreement obligating Provider to perform Dental
Care or otherwise creating a binding legal obligation on Provider. Unless an
expense is expressly designated as a Service Company Expense in this agreement,
all expenses incurred by Service Company in providing services pursuant to this
agreement shall be Clinic Expenses.

 

1



--------------------------------------------------------------------------------

§2.3 Patient Referrals. The Parties agree that the benefits to Provider
hereunder do not require, are not payment for, and are not in any way contingent
upon the referral, admission, treatment, or any other arrangement for the
provision of any item or service offered by Service Company to patients of
Provider in any facility, laboratory, or dental care operation controlled,
managed, or operated by Service Company.

 

§2.4 Internal Management of Provider. Matters involving the tax planning,
investment planning, and internal management, control, or finances of Provider,
including without limitation the compensation of dentist employees of Provider,
shall remain the sole and exclusive responsibility of Provider and its
shareholders.

 

§2.5 Practice of Dentistry. The Parties acknowledge and agree that: (a) Service
Company is not authorized or qualified to engage in any activity that may be
construed or deemed to constitute the practice of dentistry; and (b)
notwithstanding anything in this agreement to the contrary (i) Provider, through
its dentists, shall be solely responsible for and shall have complete authority,
responsibility, supervision, and control over the provision of all Dental Care
and that all Dental Care shall be provided and performed exclusively by or under
the supervision of dentists as such dentists, in their sole discretion, deem
appropriate, (ii) Service Company shall not have or exercise any control or
supervision over the provision of Dental Care, and (iii) to the extent any act
or service required of Service Company under this agreement is reasonably likely
to be construed by a court of competent jurisdiction or by any applicable
governmental agency to constitute the practice of dentistry, the requirement to
perform that act or service by Service Company shall be deemed waived and
unenforceable. For purposes of this agreement and as the context permits, the
term “dentist” shall be deemed to include those individuals licensed by the
State of Wisconsin to practice general dentistry or a dental care specialty such
as orthodontics, endodontics, periodontics, prosthodontics, pediatric dentistry,
oral surgery, and oral medicine.

 

ARTICLE III. POLICY BOARD

 

§3.1 Formation and Operation of Policy Board. The Parties hereby establish an
advisory policy board (the “Policy Board”) which shall provide consultation and
advice to Service Company in support of Service Company discharging its
responsibility for developing and implementing management and administrative
policies for the overall operation of Clinics. The Policy Board shall consist of
six members, of which three members shall be designated by Service Company, in
its sole discretion, and three members shall be designated by Provider; provided
that, unless otherwise agreed by the Parties, the Policy Board members
designated by Provider shall be licensed dentists employed by Provider. Each
Party shall have the right to designate, remove, and replace its Policy Board
designees at any time and from time to time upon notice to the other Party.

 

Except as may otherwise be expressly provided in this agreement or any rules,
bylaws, or regulations adopted by the Policy Board, the act of a majority of the
members of the Policy Board shall be the act of the Policy Board. The Policy
Board’s decisions may be evidenced by either minutes of a Policy Board meeting
or written action taken by the Policy Board members making the decision;
provided that no written action signed by less than all of the Policy Board
members shall be effective unless notice of such action is given to the Policy
Board member who is not signing such action at least two business days prior to
the effective date of such action. The decisions, resolutions, or
recommendations of the Policy Board shall be reviewed by Service Company and, if
deemed necessary or appropriate by Service Company, in its sole discretion,
shall be implemented by Service Company or Provider, as appropriate.

 

The Policy Board shall hold regular meetings at such places and at such times
(not less often than quarterly) as the Policy Board may determine from time to
time. Special Policy Board meetings may be called by either Party or any two
Policy Board members; provided that notice of any meeting which is not a
regularly scheduled meeting shall be given to all Policy Board members at least
five business days prior to the meeting, unless such notice is waived by the
Policy Board members. Policy Board meetings may be held through the use of
telecommunications equipment so long as all members can hear each other clearly.

 

2



--------------------------------------------------------------------------------

§3.2 Responsibilities of the Policy Board. The Policy Board shall have the
following duties and responsibilities in its advisory capacity to the Parties,
provided, however, that no decision, resolution or recommendation of the Policy
Board shall be binding on either of the Parties unless specifically agreed to by
the Parties either pursuant to the express terms of this agreement or in writing
signed by the Party to be bound:

 

(a) Capital Improvements and Expansion. Any renovation and expansion plans and
capital equipment expenditures with respect to Clinics shall be the
responsibility of Service Company, shall be reviewed by the Policy Board, and
shall be based upon economic feasibility, dentist support, productivity, and
then-current market conditions.

 

(b) Annual Budgets. All annual capital and operating budgets prepared in
accordance with §4.13(a) by Service Company (in consultation with Provider)
shall be subject to the review and comment of the Policy Board. Notwithstanding
the foregoing sentence, such budgets shall be subject to the review, comment,
and approval of Parent. Service Company shall deliver a copy of such approved
budget to the Chief Financial Officer of Parent for Parent’s approval.

 

(c) Marketing and Advertising. The Policy Board shall review and make
recommendations regarding advertising and other marketing of the dental services
performed at any Clinic.

 

(d) Patient Fees; Collection Policies. Subject to §3.3, as a part of the annual
operating budget, in consultation with Provider and Service Company, the Policy
Board shall review and make recommendations concerning the fee schedules and
collection policies for all dental and ancillary services rendered by Provider.
Approval of the fee schedules shall be a Dental Decision.

 

(e) Provider and Payor Relationships. Subject to §3.3, decisions regarding the
establishment or maintenance of contractual relationships between Provider and
outside or institutional dental care providers and third-party payors shall be
subject to the review and recommendations of the Policy Board. Subject to §3.3,
all discounted fee practices and schedules, including individual provider or
specialty discount arrangements, preferred provider organization discounts and
capitated fee arrangements, shall be subject to the review and recommendations
of the Policy Board. Where there is no clear methodology for the allocation of
capitated fees among Provider’s Dental Care Professionals, the Policy Board
shall recommend the methodology intended to result in the equitable and
appropriate allocation of all related fees consistent with the type and
utilization of Dental Care covered under the capitation arrangement.

 

(f) Strategic and Operational Planning. The Policy Board shall review and make
recommendations regarding the long-term strategic and short-term operational
goals, objectives and plans developed by Service Company.

 

(g) Capital Expenditures. The Policy Board shall review and make recommendations
regarding the priority of major capital expenditures.

 

(h) Personnel Planning. The Policy Board shall review and make recommendations
regarding Provider and support personnel manpower plans developed by Service
Company. The Policy Board shall review and make recommendations regarding any
variations to the restrictive covenants in the dentists’ employment or other
agreements.

 

(i) Grievance Referrals. The Policy Board shall consider and make
recommendations to the Parties regarding grievances pertaining to matters not
specifically addressed in this agreement as referred to it by key Provider or
Service Company management and supervisory personnel.

 

(j) Patient Concerns and Claims. The Policy Board shall review and monitor a
patient claims tracking, monitoring and recovery procedure which shall provide,
without limitation, for (i) the timely and appropriate resolution of all claims
and related patient and Provider reimbursement decisions, and (ii) the
distribution of a summary report setting forth the status and proposed actions
with respect to each such claim to Provider and Service Company on a regular
basis. All Dental Care related patient concerns and claims reimbursement
decisions shall be a Provider Expense.

 

3



--------------------------------------------------------------------------------

(k) Environmental Health and Safety. The Policy Board shall review and monitor
environmental and workplace health and safety guidelines, the goal of which is
to achieve compliance with current national, state and local laws and
regulations regarding environmental and workplace health and safety.

 

(l) Emergency Care Services. The Policy Board shall review and periodically make
suggestions for improving (i) the organization and delivery of emergency Dental
Care by Provider, and (ii) the process and guidelines for ensuring an
appropriate response by Provider to dental and in-Clinic medical emergencies as
they may occur from time to time.

 

(m) Financial Review. The Policy Board shall review and monitor the financial
performance of Provider with respect to the attainment of its budgeted goals.

 

(n) Other. The Policy Board shall have such other duties, responsibilities, and
authority as may be set forth in this agreement or agreed upon by the Parties
from time to time.

 

§3.3 Dental Decisions. Notwithstanding the preceding section or any other
provisions of this agreement to the contrary, all Dental Decisions (defined
below) will be made solely by Provider and shall be binding on the Parties;
provided that the Policy Board may participate in the analysis and discussion
process. For purposes of this agreement, “Dental Decisions” shall mean decisions
relating directly to: (a) types and levels of Dental Care to be provided; (b)
recruitment of dentists for Provider, including the evaluation of the
background, experience, qualifications, specialties, and other credentials of
recruited dentists; (c) fee schedules for Provider’s services, including without
limitation Provider’s usual and customary fee schedule; (d) any other Dental
Care related functions or decisions agreed upon by the Parties; and (e) to the
extent required by applicable law, third party payor contracting.

 

ARTICLE IV. RESPONSIBILITIES OF SERVICE COMPANY

 

During the Term, Service Company shall provide all such Services as are
necessary and appropriate for the day-to-day administration of the business
aspects of Provider’s operations, including without limitation those services
set forth in this Article, provided that all such services shall be subject to
the applicable Budget.

 

§4.1 Clinics

 

(a) Service Company shall locate, lease, acquire or otherwise procure a Clinic,
taking into consideration the professional concerns of Provider. The expenses
associated with any such leasing, acquisition, or procurement shall be Clinic
Expenses. Any Clinic procured by Service Company for use by Provider shall be
procured at commercially reasonable rates.

 

(b) In the event Provider is the lessee of a Clinic under a lease with an
unrelated and nonaffiliated lessor, Service Company may require Provider to
assign such lease to Service Company upon receipt of consent from the lessor.
Provider shall exercise all reasonable efforts to assist in obtaining the
lessor’s consent to the assignment. Any expenses incurred in the assignment
shall be Clinic Expenses.

 

(c) Service Company shall be responsible for the repair and maintenance of each
Clinic, in a manner consistent with Service Company’s responsibilities under the
terms of any lease or other use arrangement relating to that Clinic, the costs
and expenses of which shall be a Clinic Expense; provided that the costs and
expenses of any repairs or maintenance necessitated by the negligence or willful
misconduct of Provider or its dentists, other personnel, agents, or invitees
shall be a Provider Expense.

 

§4.2 Equipment.

 

(a) Service Company shall provide all non-dental equipment, fixtures, office
supplies, furniture and furnishings deemed reasonably necessary by Service
Company for the operation of each Clinic and reasonably necessary for the
provision of Dental Care.

 

4



--------------------------------------------------------------------------------

(b) Service Company shall provide, finance, or cause to be provided or financed
such dental related equipment as is reasonably required by Provider. Subject to
economic feasibility as set forth in the budgets approved pursuant to this
agreement, Provider shall advise Service Company in all dental equipment
selections. Except for Special Dental Supplies (defined in §4.3, below), all
dental and non-dental equipment acquired for the use of Provider shall be owned
by Service Company.

 

(c) Service Company shall be responsible for repairing, maintaining, and keeping
in reasonably good condition (ordinary wear and tear excepted), and replacing
(as necessary) all equipment provided by Service Company under this agreement,
the cost and expense of which shall be a Clinic Expense; and provided that the
cost and expense for any repairs, maintenance and replacement necessitated by
the negligence or willful misconduct of Provider or its dentists, other
personnel, agents, or invitees shall be a Provider Expense.

 

§4.3 Laboratory Services. Service Company shall arrange for laboratory services,
including without limitation dental appliance laboratory service, pathology
laboratory service, medical laboratory service, and such other laboratory
services as are reasonably necessary and appropriate for the operation of each
Clinic and the provision of Dental Care therein.

 

§4.4 Supplies. Service Company shall order, procure, purchase, own, and provide
to Provider a reasonable inventory of Ordinary Dental Supplies and office
supplies as are reasonably necessary and appropriate for the operation of each
Clinic and the provision of Dental Care therein. Unless otherwise prohibited by
federal and/or state law, Service Company shall also order, procure, purchase
and provide on behalf of and as agent for Provider all reasonable Special Dental
Supplies required by Provider to provide Dental Care, the cost of which shall be
a Clinic Expense. Service Company shall ensure that each Clinic is at all times
adequately stocked with all such supplies. The ultimate oversight, supervision
and ownership of (a) all office and Ordinary Dental Supplies is and shall remain
the sole responsibility of Service Company, and (b) all Special Dental Supplies
is and shall remain the sole responsibility of Provider.

 

§4.5 Capital Investment. Access to all needed working capital and capital
expenditures in accordance with the budget as approved in accordance with
§4.13(a) will be provided by Service Company. Service Company shall determine
the source of capital to be invested, which may include (a) intercompany
borrowings from Parent (at the rate set forth in clause (j) in the definition of
“Clinic Expenses”), and (b) borrowings, leases, or other financing methods
through independent third-party financial institutions.

 

§4.6 Support Services. Service Company shall provide or arrange for all
printing, stationery, forms, postage, duplication, facsimile, photocopying, and
data transmission and processing services, information services (including
providing a computer system for clinic functions, billing, communications, and
management), and other support services as are reasonably necessary and
appropriate for the operation of each Clinic and the provision of Dental Care
therein.

 

§4.7 Quality Assurance, Risk Management, and Utilization Review. Service Company
shall assist Provider in Provider’s establishment and implementation of
procedures to ensure the consistency, quality, appropriateness, and necessity of
Dental Care provided by Provider, and shall provide administrative support for
Provider’s overall quality assurance, risk management, and utilization review
programs. Service Company shall have the authority to monitor Provider’s level
of conformance with such procedures and to report its findings to Provider.

 

§4.8 Licenses and Permits. Although Provider shall be solely responsible for
obtaining and maintaining all federal, state, and local licenses and regulatory
permits required for or in connection with the operation of Provider and in
connection with the operation of all dental equipment located in each Clinic,
Service Company shall assist Provider with the implementation of a plan designed
to ensure that all such licenses and permits are obtained and shall provide
reasonable assistance to Provider in obtaining the same. Service Company also
shall maintain all licenses and permits required for all equipment (existing and
future) located at each Clinic.

 

§4.9 Personnel. Except as provided in §5.2(d) of this agreement and subject to
§3.3, Service Company shall employ or otherwise retain and shall be responsible
for recruiting, hiring, and terminating all management,

 

5



--------------------------------------------------------------------------------

administrative, supervisory, clerical, secretarial, bookkeeping, accounting,
payroll, dental assistants, hygienists, laboratory technicians and personnel,
and other non-dentist personnel as Service Company deems necessary and
appropriate for Service Company’s performance of its duties and obligations
under this agreement. The selection, training, and supervision of: (a) dental
assistants, hygienists, and other clinical personnel to be employed by Service
Company shall be the responsibility of Provider; and (b) all other personnel to
be employed by Service Company shall be the responsibility of Service Company.
Consistent with reasonably prudent personnel management policies, Service
Company shall seek and consider the advice, input, and requests of Provider in
regard to personnel matters. Service Company shall have sole responsibility for
determining the salaries and fringe benefits of such non-professional personnel,
and for withholding all appropriate amounts for income taxes, unemployment
insurance, social security, workers’ compensation, and any other withholding
required by applicable law.

 

§4.10 Contract Negotiations. Service Company shall advise Provider with respect
to and negotiate, either directly or on Provider’s behalf, as appropriate, such
contractual arrangements with third parties as are reasonably necessary and
appropriate for Provider’s provision of Dental Care, including without
limitation negotiated price agreements with third party payors, alternative
delivery systems, or other purchasers of group dental care services; provided
that no contract or arrangement regarding the provision of Dental Care shall be
entered into without Provider Consent.

 

§4.11 Billing and Collection. On behalf of and for the account of Provider,
Service Company shall establish and maintain credit and billing and collection
policies and procedures, and shall exercise reasonable efforts to bill and
collect in a timely manner all professional and other fees for all billable
Dental Care provided by Dental Care Professionals, including any such fees paid
directly to Provider by Service Company pursuant to the then-current Membership
Agreement (or similar agreement for providing professional services to dental
plans) between Service Company and Provider. Service Company shall advise and
consult with Provider regarding the fees for Dental Care provided by Provider
(including any related discounting policy); it being understood, however, that
Provider’s consent shall be necessary to establish the fees (subject to §3.2(d),
above) to be charged for Dental Care. In connection with the billing and
collection services to be provided hereunder, Provider hereby grants to Service
Company, throughout the Term (and thereafter as provided in §8.3), an exclusive
special power of attorney and appoints Service Company as Provider’s exclusive
true and lawful agent and attorney-in-fact, and Service Company hereby accepts
such special power of attorney and appointment, for the following purposes:

 

(a) To bill Provider’s patients, in either Provider’s or Service Company’s name
(as Service Company deems appropriate) and on Provider’s behalf, for all
billable Dental Care provided by or on behalf of Provider to patients.

 

(b) To bill, in either Provider’s or Service Company’s name (as Service Company
deems appropriate) and on Provider’s behalf, all claims for reimbursement or
indemnification from insurance companies and plans, all state or federally
funded dental benefit plans, and all other third party payors or fiscal
intermediaries for all covered billable Dental Care provided by or on behalf of
Provider to patients.

 

(c) To collect and receive, in either Provider’s or Service Company’s name (as
Service Company deems appropriate) and on Provider’s behalf, all accounts
receivable generated by such billings and claims for reimbursement, to
administer such accounts including, but not limited to, extending the time of
payment of any such accounts for cash, credit or otherwise; discharging or
releasing the obligors of any such accounts; suing, assigning or selling at a
discount such accounts to collection agencies; or taking other measures to
require the payment of any such accounts; provided, however, that extraordinary
collection measures, such as filing lawsuits, discharging or releasing obligors
shall not be undertaken without Provider Consent.

 

(d) To deposit all amounts collected into the Provider Account. Provider shall
transfer and deliver to Service Company all funds received by Provider from
patients or third party payors for Dental Care. Upon receipt by Service Company
of any funds from patients or third party payors or from Provider for Dental
Care pursuant to this agreement, Service Company shall promptly deposit the same
into the Provider Account.

 

6



--------------------------------------------------------------------------------

(e) To take possession of, endorse in the name of Provider, and deposit into the
Provider Account any notes, checks, money orders, insurance payments, and any
other instruments received in payment of accounts receivable for Dental Care.

 

(f) To sign checks, drafts, bank notes or other instruments on behalf of
Provider, and to make withdrawals from the Provider Account for payments
specified in this agreement and otherwise as agreed upon from time to time by
the Parties.

 

Upon request of Service Company, Provider shall execute and deliver to the
financial institution at which the Provider Account is maintained such
additional documents or instruments as Service Company may reasonably request to
evidence or effect the special power of attorney granted to Service Company by
Provider pursuant to this section and §4.12. The special power of attorney
granted herein is coupled with an interest and shall be irrevocable except with
Service Company’s written consent. The irrevocable power of attorney shall
expire when this agreement has been terminated, all accounts receivable
purchased by Service Company pursuant to §7.7, if any, have been collected, and
all amounts due to Service Company as described in Article VII have been paid.

 

§4.12 Provider Account.

 

(a) Power of Attorney. Service Company shall have access to the Provider Account
solely for the purposes stated herein and shall use all funds on deposit therein
to pay all Clinic Expenses in accordance with the terms of this agreement.
Provider hereby grants to Service Company an exclusive special power of attorney
and appoints Service Company as Provider’s true and lawful agent and
attorney-in-fact, throughout the Term (and thereafter as provided in §8.3), and
Service Company hereby accepts such special power of attorney and appointment,
to make withdrawals from Provider Account for payments specified in this
agreement and as requested from time-to-time by Provider. Notwithstanding this
exclusive special power of attorney, Provider may, upon reasonable advance
notice to Service Company and subject to §4.12(b) of this agreement, request
that Service Company draw checks on the Provider Account for Provider Expenses
and such other amounts as may be due to Provider under this agreement.
Disbursements shall be related to and in such amount so as to ensure that
disbursements made without prior Provider Consent are consistent with the
expenditures authorized by the Budget.

 

(b) Priority of Payments. All funds that are in the Provider Account shall be
applied (to the extent available) in the following order of priority:

 

(i) Reimbursement of Clinic Expenses to Service Company pursuant to §7.1;

 

(ii) Repayment of advances made by Service Company to Provider pursuant to §7.2;

 

(iii) Payment of the Service Fee to Service Company pursuant to §7.3(a);

 

(iv) Payment of Provider Expenses to Provider; and

 

(v) Payment of the Performance Fee to Service Company pursuant to §7.3(b).

 

(c) Further Assurances. Promptly upon request by Service Company from time to
time, Provider shall execute a separate power of attorney in form reasonably
satisfactory to Service Company for the purpose of further confirming or
evidencing the rights granted to Service Company under §§4.11 and 4.12.

 

§4.13 Financial Matters.

 

(a) Annual Budget. At least 30 days prior to the commencement of each calendar
year, Service Company, in consultation with Provider, shall prepare and deliver
to the Policy Board for its review a proposed Budget, setting forth an estimate
of Provider’s revenue and expenses for the upcoming calendar year (including
without limitation the Service and Performance Fees associated with the services
provided by Service Company hereunder). The Budget shall provide, among other
things, that the percentages of Adjusted Gross Revenue established pursuant to
item 1 of Exhibit A-1 attached to this agreement shall be allocated to Provider
Expense.

 

7



--------------------------------------------------------------------------------

In the event a proposed Budget is disapproved by Parent (pursuant to §3.2(b)),
Service Company, in consultation with Provider, shall promptly revise such
Budget, taking into consideration the comments of Parent, and shall deliver such
revised Budget to the Policy Board for review and to Parent for approval. In the
event that a proposed Budget has not been approved by Parent by the beginning of
the calendar year, then, subject to the provisions of Exhibits A and A-1
attached to this agreement, the Budget for the prior year shall be deemed to be
adopted as the Budget for the current year until a new Budget as been approved
by Parent.

 

(b) Accounting and Financial Records. Service Company shall establish and
administer accounting policies and procedures, internal controls, and systems
for the development, preparation, and safekeeping of administrative or financial
records and books of account relating to the business and financial affairs of
Provider, all of which shall be prepared and maintained in accordance with GAAP.
Service Company shall prepare and deliver to Provider, within 45 days of the end
of each calendar quarter, a balance sheet and an income statement reflecting the
financial status of Provider in regard to the provision of Dental Care as of the
end of such calendar quarter, all of which shall be prepared in accordance with
GAAP. In addition, Service Company shall prepare or assist in the preparation of
any other financial statements or records as Provider may reasonably request.

 

(c) Review of Expenditures. Provider’s chief executive officer shall review from
time to time all expenditures related to the operation of Provider, but such
officer shall not have the power to prohibit or invalidate any expenditure.

 

(d) Tax Matters.

 

(i) General. Service Company shall prepare or arrange for the preparation of all
tax returns and reports of Provider required by applicable law, which returns
and reports shall be prepared by an accountant reasonably acceptable to
Provider.

 

(ii) Sales and Use Taxes. Service Company and Provider acknowledge and agree
that to the extent that any of the services to be provided by Service Company
hereunder may be subject to any state sales and use taxes, Service Company may
have a legal obligation to collect such taxes from Provider and to remit the
same to the appropriate tax collection authorities. Provider agrees to pay any
and all applicable state sales, use, gross receipts, and other similar taxes and
charges (other than taxes on Service Company’s net income) with respect to any
amount paid to Service Company hereunder and that such amounts shall be a
Provider Expense.

 

§4.14 Reports and Records.

 

(a) Dental Records. Service Company shall establish, monitor, and maintain
procedures and policies for the timely creation, preparation, filing and
retrieval of all dental records generated by Provider in connection with
Provider’s provision of Dental Care; and, subject to applicable law, shall
ensure that dental records are promptly available to dentists and any other
appropriate persons. All such dental records shall be retained and maintained in
accordance with all applicable state and federal laws relating to the
confidentiality and retention thereof. All dental records shall be and remain
the property of Provider.

 

(b) Other Reports and Records. Service Company shall timely create, prepare, and
file such additional reports and records as are reasonably necessary and
appropriate for Provider’s provision of Dental Care, and shall be prepared to
analyze and interpret such reports and records upon the request of Provider.

 

§4.15 Recruitment of Provider Dentists. Upon Provider’s request, Service Company
shall perform all services reasonably necessary and appropriate in connection
with the recruitment of professional dental personnel. Service Company shall
provide Provider with model agreements to document Provider’s employment,
retention or other service arrangements with such individuals. However, it shall
be and remain the sole and complete responsibility of Provider to interview,
select, contract with (subject to §5.2, below), supervise, control and terminate
all dentists performing Dental Care or other professional services, and Service
Company shall have no authority whatsoever with respect to such activities.

 

8



--------------------------------------------------------------------------------

§4.16 Service Company’s Insurance. Throughout the Term, Service Company shall,
as a Clinic Expense, obtain and maintain with commercial carriers, or through
self-insurance, or some combination thereof: (a) appropriate worker’s
compensation coverage for the employees of Service Company provided pursuant to
this agreement; and (b) professional and comprehensive general liability
insurance covering Service Company, Service Company’s personnel, and all of
Service Company’s equipment in such amounts and on such terms and conditions as
Service Company deems appropriate. Service Company shall cause Provider to be
named as an additional insured on Service Company’s property and casualty
insurance policies. Upon the request of Provider, Service Company shall provide
Provider with a certificate evidencing such insurance coverage. Service Company
may also carry, at Service Company’s option and as a Clinic Expense, key person
life and disability insurance on any shareholder or dentist employee of Provider
in amounts determined as reasonable and sufficient by Service Company. Service
Company shall be the owner and beneficiary of any such insurance.

 

§4.17 License of Name and Marks. Service Company hereby grants the Provider, for
the Term, a non-exclusive royalty-free license to use the names “Smileage” and
“Smileage Dental Care” and all related marks and logos owned by Service Company
for the purpose of fulfilling its obligations hereunder, including without
limitation providing Dental Care to its patients.

 

§4.18 No Warranty. Provider acknowledges that Service Company has not made and
will not make any representations or warranties, express or implied, regarding
Service Company’s services under this agreement or the results of those
services, including without limitation any representations or warranties that
the services provided by Service Company will result in any particular amount or
level of dental practice or income to Provider.

 

ARTICLE V. RESPONSIBILITIES OF PROVIDER

 

§5.1 Organization and Operations. As a continuing condition of Service Company’s
obligations under this agreement, Provider shall at all times during the Term:
(a) be and remain legally organized and operated to provide Dental Care in a
manner consistent with all state and federal laws; (b) operate and maintain
within the Practice Territory a full time practice of dentistry providing Dental
Care in compliance with all applicable federal, state, and local laws, rules,
regulations, ordinances, and orders; (c) maintain and use its best efforts to
enforce its articles or certificate of incorporation (or other instrument of
organization), bylaws, shareholder agreements, and other organizational
documents (hereafter in this §5.1 simply “organizational documents”) in the
respective forms provided to Service Company prior to execution of this
agreement; (d) have at least three executive officers at the level of vice
president or above who are also dentist employees of Provider; (e) maintain and
use its best efforts to enforce the written employment agreements and
independent contractor agreements described in §5.2(a), below; and (f) not,
without Service Company Consent, (i) amend any of its employment agreements or
organizational documents in any material respect or waive any material rights
thereunder, or (ii) engage in any transaction constituting a merger,
consolidation, reorganization, sale or purchase of assets outside of the
ordinary course of business, liquidation, or dissolution. Provider hereby
acknowledges that Service Company would not have entered into this agreement but
for Provider’s covenant to maintain such organizational documents and employment
agreements, and Provider shall pay to Service Company, in addition to the
amounts set forth in Article VII, any damages, compensation, payment, or
settlement amounts received by Provider from a dentist who terminates his
employment agreement without cause or whose employment agreement is terminated
by Provider for cause.

 

§5.2 Provider Personnel.

 

(a) Dentist Personnel. Provider shall retain, as a Provider Expense and not as a
Clinic Expense, that number of dentists during the Term which are necessary and
appropriate, in Provider’s sole discretion after consultation with Service
Company, to provide Dental Care to reasonably meet the demand therefor. Provider
shall cause each dentist retained by Provider to hold and maintain a valid and
unrestricted license to practice dentistry in the State of Wisconsin, including
without limitation any licenses required for the provision of any specialty
dental

 

9



--------------------------------------------------------------------------------

services, together with all necessary or appropriate board or other
certifications. Throughout the Term, Provider shall enter into and maintain a
written employment agreement substantially in the form of Exhibit D for all
dentists now and hereafter employed by Provider; provided that Provider shall,
throughout the Term, enter into and maintain a written employment agreement
substantially in the form of Exhibit C with each dentist of Provider who now or
hereafter is either an executive officer (at a level of vice president or above)
of or Policy Board member designated by Provider; and provided further that
Provider shall, immediately upon execution of this agreement, enter into and
maintain a written employment agreement substantially in the form of Exhibit C
with each of the dentists set forth on Exhibit E. Throughout the Term, Provider
shall enter into and maintain a written agreement with each independent
contractor retained by Provider, which agreements shall contain confidentiality
provisions substantially similar to those contained in the employment agreement
in the form of Exhibit D. Provider shall be responsible for paying the
compensation and benefits as applicable, for all dentists and any other dentist
personnel or other contracted or affiliated dentists, and for withholding all
sums for income tax, unemployment insurance, social security, or any other
withholding required by applicable law. Service Company may, on behalf of
Provider, administer the compensation and benefits with respect to such
individuals in accordance with the written agreement between Provider and each
dentist. Service Company shall neither control nor direct any dentist in the
performance of Dental Care for patients. Provider shall provide to Service
Company evidence of such licensing, certifications, and other credentials of the
dentists retained by Provider as Service Company may request from time to time.

 

(b) Provider and Patient Scheduling. Provider shall, with the reasonable
assistance of Service Company, (i) develop a set of Provider and patient
scheduling guidelines and a corresponding scheduling system, and (ii) support
Service Company in the implementation of such guidelines and effective operation
of such system.

 

(c) Paid Hours Reporting. Provider shall support the development and effective
operation by Service Company of a dentist paid hours reporting and monitoring
system.

 

(d) Non-Dentist Dental Care Personnel. All non-dentist personnel who provide
Dental Care, including without limitation dental hygienists, denturists, dental
assistants, and other licensed or certified personnel shall be under such
control, supervision and direction of Provider and the dentists retained by
Provider in the performance of or in connection with Dental Care for patients as
is required under applicable state law and regulations.

 

§5.3 Professional Standards. As a continuing condition of Service Company’s
obligations hereunder, each dentist retained by Provider to provide Dental Care
must: (i) have and maintain a valid and unrestricted license to practice
dentistry in the state; and (ii) comply with, be controlled and governed by, and
otherwise provide Dental Care in accordance with applicable federal, state and
municipal laws, rules, regulations, ordinances and orders, and the ethics and
standard of care of the dental profession. All specialty Dental Care shall be
provided by a dentist who is either board certified or board eligible in the
related specialty or by another dentist licensed to provide such specialty
Dental Care operating under the general supervision of a dentist who is either
board certified or board eligible in that specialty.

 

§5.4 Dental Care. Provider shall ensure that dentists and non-dentist dental
care personnel are available in sufficient numbers as are necessary or
appropriate to provide Dental Care to reasonably meet the demand for such Dental
Care. In the event that dentists employed by, or shareholders of, Provider are
not available to provide Dental Care coverage, Provider shall engage and retain
dentists on a temporary coverage basis, which dentists shall meet or exceed the
qualifications required for Provider’s Dental Care Professionals under this
agreement. All costs and expenses associated with the retention of such
temporary coverage shall be Provider Expenses. With the assistance of the
Service Company, Provider and the dentists shall be responsible for scheduling
dentist and non-dentist dental care personnel coverage of all dental procedures.
Provider shall cause all dentists to exert their best efforts to develop and
promote Provider in such a manner as to ensure Provider is able to serve the
diverse needs of the community. Provider shall organize and maintain a high
quality, cost-effective process for ensuring that patients will have timely
access to emergency Dental Care on a 24-hour, seven day per week basis.

 

10



--------------------------------------------------------------------------------

§5.5 Peer Review and Quality Assurance. Provider shall conduct its peer review
and quality assurance activities in a manner that is consistent with maintaining
the confidentiality of the related processes, actions, and documentation.

 

(a) Provider shall designate a committee of dentists to function as a dental
peer review committee to review credentials of potential dentist recruits,
periodically review the credentials of Provider’s existing dentists, determine
the practice privileges of the dentists retained by Provider, perform quality
assurance, utilization review, and Provider profiling functions, and otherwise
resolve dental competency issues. The dental peer review committee shall
function pursuant to formal written policies and procedures established by
Provider upon consultation with and the assistance of Service Company.

 

(b) Provider also shall adopt a quality assurance program to monitor and
evaluate the quality and cost-effectiveness of the Dental Care provided by the
dentist personnel of Provider and other non-dentist personnel providing Dental
Care under the supervision of Provider’s dentists. Upon request of Provider,
Service Company shall provide administrative assistance to Provider in
performing its quality assurance activities.

 

(c) Provider shall cooperate fully with Service Company in an effort to achieve
and maintain full accreditation status for Provider. For purposes of
facilitating accreditation and other related processes and without limiting
Provider’s responsibilities under the preceding sentence, Provider shall develop
and maintain a philosophy of practice and a set of practice guidelines which are
acceptable to the Policy Board. Provider shall cause all personnel retained by
it to abide by such philosophy and guidelines at all times.

 

(d) Provider shall, after consultation with Service Company and consideration of
the recommendations of the Policy Board, support the development, maintenance,
and operation of a patient concerns and claims recording, reporting, review,
resolution, and tracking process which meets the quality standards of Service
Company. Provider shall cause all personnel retained by it to comply fully with
such process at all times.

 

(e) Provider shall, with the assistance of Service Company, develop a set of
quality standards and utilization, process monitoring, and reporting guidelines.
Provider shall cause all personnel retained by it to comply with such standards
and guidelines.

 

§5.6 Provider’s Insurance. Provider shall, obtain and maintain with commercial
carriers reasonably acceptable to Service Company or through self insurance or
some combination thereof (reasonably acceptable to Service Company) appropriate
workers’ compensation coverage for Provider’s employed personnel (which shall be
a Provider Expense) and professional and comprehensive general liability
insurance covering Provider and each of the dentists Provider retains to provide
Dental Care (which shall be a Clinic Expense). All costs, expenses, and
liabilities incurred by Provider or Service Company in excess of the limits of
such policies shall be a Provider Expense. Provider shall actively support the
participation of all dentists retained by Provider in training and continuing
education programs in order to reduce the risk of exposure to and the related
cost of obtaining and maintaining such coverage. The comprehensive general
liability coverage and professional liability coverage shall be in such minimum
amounts as Service Company may establish from time to time. In addition,
Provider shall cause each dentist retained by Provider as an independent
contractor to obtain comparable professional and comprehensive general liability
insurance coverage. All such insurance policies shall (a) name Service Company
as an additional insured and, with respect to policies provided by independent
contractors under the preceding sentence, name Provider as an additional insured
as well, and (b) provide for at least 30 days advance written notice to Provider
and Service Company from the insurer with respect to any alteration of coverage,
cancellation, or proposed cancellation for any reason. Provider shall cause to
be issued to Service Company by such insurer or insurers a certificate
reflecting such coverage. Upon the termination of this agreement for any reason,
Provider shall continue to carry professional liability insurance in the amounts
specified in this section for 10 years after termination, or if Provider
dissolves or ceases to practice dentistry, Provider shall obtain and maintain as
a Provider Expense “tail” professional liability coverage, in the amounts
specified in this section for an extended reporting period of 10 years. Provider
shall be responsible for paying all

 

11



--------------------------------------------------------------------------------

premiums for “tail” insurance coverage. In no event shall the professional
liability insurance carrier be replaced or changed without Service Company
Consent. Service Company shall provide reasonable assistance to Provider to
obtain such coverage.

 

§5.7 Noncompetition. Provider acknowledges that Service Company will incur
substantial costs in providing the equipment, support services, personnel, and
other items and services that are the subject matter of this agreement and that
in the process of providing services under this agreement, Provider will learn
or have access to financial and other Confidential Information of Service
Company to which Provider would not otherwise be exposed. Provider also
recognizes that the services to be provided by Service Company will be feasible
only if Provider operates an active practice to which the dentists associated
with Provider devote their full time and attention. Accordingly, Provider
further agrees as follows:

 

(a) During the Term, except for its obligations under this agreement, Provider
shall not establish, operate, or provide Dental Care at any dental office,
clinic or other dental care facility anywhere within the Practice Territory nor
have an ownership interest, direct or indirect, in any entity, or participate in
any joint venture, which operates any such office, clinic, or facility; and

 

(b) Except as specifically approved by Service Company in writing, during the
Term and for a period of five years immediately following the date this
agreement is terminated for any reason, Provider shall not directly or
indirectly own (excluding ownership of less than five percent (5%) of the equity
of any publicly traded entity), manage, operate, control, lend funds to, lend
its name to, or maintain any interest in any entity, business, or enterprise
which (i) provides, distributes, or promotes any type of management or
administrative services or products to third parties in competition with Service
Company in the Practice Territory or (ii) offers any type of service or product
to third parties substantially similar to those offered by Service Company to
Provider in the Practice Territory. Notwithstanding the above restriction,
nothing herein shall prohibit Provider or any of its shareholders from providing
management and administrative services to its or their own dental practices
after the termination of this agreement, and nothing herein shall prohibit
Provider or its shareholders from contracting with a third party manager to
provide administrative or management services for its or their dental practices
after termination of this agreement as long as such relationship complies with
the provisions of this section.

 

§5.8 Use of Name. At all times during the Term, Provider shall, unless otherwise
directed by the Policy Board pursuant to §3.2(c), operate its dental practice
under the name “Wisconsin Dental Group”, including without limitation using all
related marks and logos as are licensed to Provider pursuant to §4.17, above,
and filing an assumed or fictitious name application with the Wisconsin
Secretary of State or other appropriate governmental agency; provided that
Provider shall, immediately upon the expiration of the Term, abstain from using
such name, marks, and logos and shall take such steps as are necessary to
terminate such applications and Provider’s rights thereunder.

 

ARTICLE VI. CONFIDENTIALITY

 

§6.1 Confidential and Proprietary Information. Neither Party shall, in any
manner or at any time, directly or indirectly, disclose any of the Confidential
Information of the other Party to any person, firm, association, organization,
or entity, or use, or permit or assist any person, firm, association,
organization, or entity to use any such Confidential Information, excepting
only: (a) disclosures (i) required by law, as reasonably determined by the
disclosing Party or its legal counsel, or (ii) made on a confidential basis to
the disclosing Party’s shareholders, directors, officers, employees (limited to
those who need to know such Confidential Information), and legal, accounting,
and other professional advisors (collectively, the “Permitted Recipients”); or
(b) use of such Confidential Information by Permitted Recipients in connection
with this agreement; provided that each Party shall (i) make its Permitted
Recipients aware of the requirements of this agreement, (ii) take reasonable
steps to prohibit disclosure of such Confidential Information by any Permitted
Recipient to any other person or entity except another Permitted Recipient,
including without limitation taking such steps as that Party

 

12



--------------------------------------------------------------------------------

customarily takes to protect its own Confidential Information, and (iii) be
responsible and liable for any disclosure or use of such Confidential
Information by any of its Permitted Recipients, except disclosures or uses
permitted by this agreement.

 

§6.2 Use of Practice Statistics. Notwithstanding §6.1, above, but subject to the
restrictions of this section and applicable law, Service Company may: (a) share
with other professional corporations, associations, dental practices, or dental
care delivery entities the practice statistics of Provider, including
utilization review data, quality assurance data, cost data, outcomes data, or
other practice data, provided that such information shall only be disclosed to
(i) affiliates of Service Company, (ii) other dental groups with whom Service
Company has a management relationship, (iii) managed care dental benefit
providers and other third party payors for the purpose of obtaining or
maintaining third party payor contracts, (iv) financial analysts and
underwriters, (v) employers and employee benefit associations, (vi) quality
assurance and accrediting organizations, or (vii) financial institutions; and
(b) disclose all practice-related information necessary or desirable in
connection with any public or private offering of any security of Service
Company. In addition, Service Company may disclose practice-related information
and data in connection with any survey, presentation, published material, study,
or research project which Service Company deems appropriate for the purpose of
gaining insight into existing and changing patterns in the organization and
delivery of Dental Care and related issues. In no event will any such data
disclose or divulge the identity of any patient or, to the extent reasonably
practicable, any dentist.

 

ARTICLE VII. FINANCIAL ARRANGEMENTS

 

§7.1 Clinic Expense Reimbursement. Service Company shall be reimbursed for the
amount of all Clinic Expenses incurred by Service Company.

 

§7.2 Repayment of Advances. Service Company shall be reimbursed for any and all
amounts advanced to Provider by Service Company.

 

§7.3 Fees. Provider and Service Company acknowledge and agree that the
compensation set forth in this Article is being paid to Service Company in
consideration of the substantial commitment being made by Service Company
hereunder and that such fees are fair and reasonable in all respects in
consideration of (i) the services performed by Service Company hereunder and
(ii) the capital being made available by Service Company. Service Company shall
be paid the following service fees:

 

(a) Service Fee. Service Company shall receive an annual Service Fee equal to
the amount set forth in item 2 of Exhibit A-1 attached to this agreement or such
other greater amount as may be agreed upon by the Parties, payable in twelve
equal monthly installments; and

 

(b) Performance Fee. Service Company shall receive a Performance Fee equal to
the amount, if any, by which the Calculated Margin for each calendar quarter
exceeds the Service Fee for that calendar quarter, subject to adjustment
pursuant to §7.4, below. The Performance Fee shall be calculated monthly and
payable quarterly.

 

§7.4 Adjustment to Performance Fee. The Performance Fee may be adjusted for any
calendar quarter during the Term pursuant to the following provisions:

 

(a) If, for any calendar quarter during the Term (i) actual Provider Expense is
less than or equal to budgeted Provider Expense for that calendar quarter and
(ii) the Calculated Margin exceeds the Budgeted Margin for that calendar
quarter, then the Performance Fee for that calendar quarter shall be reduced by
an amount equal to 50% of the difference between such Calculated Margin and such
Budgeted Margin.

 

(b) If, for any calendar quarter during the Term (i) actual Provider Expense is
greater than budgeted Provider Expense for that calendar quarter and (ii) the
Actual Margin exceeds the Budgeted Margin for that calendar quarter, then the
Performance Fee for that calendar quarter shall be reduced by an amount equal to
50% of the difference between such Actual Margin and such Budgeted Margin.

 

(c) The adjustment, if any, under this §7.4 shall be calculated monthly and
payable quarterly.

 

13



--------------------------------------------------------------------------------

§7.5 Reasonable Value. Payment of the Service Fee or Performance Fee is not
intended to be and shall not be interpreted or applied as permitting Service
Company to share in Provider’s fee for Dental Care or any other services, but is
acknowledged as the Parties’ negotiated agreement as to the reasonable fair
market value of the equipment, contract analysis and support, other support
services, purchasing, personnel, office space, management, administration,
strategic management, and other items and services furnished by Service Company
pursuant to this agreement, considering the nature and volume of the services
required and the risks assumed by Service Company. Provider and Service Company
acknowledge that: (a) Service Company’s administrative expertise will contribute
great value to Provider’s performance; (b) Service Company will incur
substantial costs and business risks in arranging for Provider’s use of each
Clinic and in providing the equipment, support services, personnel, marketing,
office space, management, administration, and other items and services that are
the subject matter of this agreement; and (c) certain of such costs and expenses
can vary to a considerable degree according to the extent of Provider’s business
and services. It is the intent of the Parties that the Service Fee and
Performance Fee reasonably compensate Service Company for the value to Provider
of Service Company’s administrative expertise, given the considerable business
risk to Service Company in providing the items and services that are the subject
of this agreement.

 

§7.6 Payment. The amounts to be paid to Service Company under this Article shall
be calculated by Service Company on the accrual basis of accounting and paid
monthly. To facilitate the payments due to Service Company under this Article,
Provider hereby expressly authorizes Service Company to make withdrawals of such
amounts from the Provider Account during the Term in accordance with §4.12(b),
and after termination as provided in §8.3.

 

§7.7 Accounts Receivable. To assure that Provider receives the entire amount of
professional fees for its services and to assist Provider in maintaining
reasonable cash flow for the payment of Clinic Expenses, Service Company may,
during the Term, purchase, with recourse to Provider for the amount of the
purchase, the accounts receivable of Provider arising during the previous month,
except for any receivables due to Provider from Medicaid or any other
governmental health care reimbursement program which Service Company is not
permitted to receive under applicable law (the “Restricted Receivables”), by
transferring the amount set forth below into the Provider Account. The
consideration for the purchase shall be an amount equal to the Adjusted Gross
Revenue recorded each month, less the Adjusted Gross Revenue relating to
Restricted Receivables. Service Company shall be entitled to offset Clinic
Expense reimbursement plus all fees and advances due to Service Company under
this Article against the amount payable for such accounts receivable. Although
it is the intention of the Parties that Service Company purchase and thereby
become the owner of the accounts receivable of Provider, in the event such
purchase shall be ineffective for any reason, Provider hereby grants to Service
Company a security interest in the accounts receivable to the extent permitted
by applicable law, and Provider shall cooperate with Service Company and execute
all documents which may be reasonably requested by Service Company in connection
with such security interest. All collections in respect of such accounts
receivable purchased by Service Company shall be received by Provider as the
agent of Service Company and shall be endorsed to Service Company and deposited
in a bank account at a bank designated by Service Company. To the extent
Provider comes into possession of any payments in respect of such accounts
receivable, Provider shall direct such payments to Service Company for deposit
in bank accounts designated by Service Company.

 

ARTICLE VIII. TERM AND TERMINATION

 

§8.1 Initial and Renewal Term. The Term of this agreement shall be a period
which is equal to the remainder of the initial 40-year term of the Original
Service Agreement, beginning on the date of this agreement and ending December
23, 2036, and shall renew automatically for successive five-year periods
thereafter unless and until either Party gives notice to the other Party at
least 120 days prior to the expiration of the then-current term of its intent to
terminate this agreement at the end of the then-current term or unless otherwise
terminated as provided in §8.2 of this agreement.

 

14



--------------------------------------------------------------------------------

§8.2 Termination.

 

(a) Termination By Service Company. Service Company may terminate this agreement
immediately upon notice to Provider upon the occurrence of any one of the
following events:

 

(i) The dissolution of Provider;

 

(ii) Provider admits in writing its inability to pay generally its debts as they
become due or makes an assignment for the benefit of creditors;

 

(iii) A receiver, trustee, liquidator, or conservator is appointed for Provider
or to take possession of all or substantially all of Provider’s property or a
petition for insolvency, dissolution, liquidation, or reorganization, or order
for relief in which Provider is named as debtor, is filed by, against, or with
respect to Provider pursuant to any federal or state statute, regulation, or law
for the protection of debtors, and, with respect to any such appointment or
filing, Provider fails to secure a stay or discharge thereof within 45 days
after such appointment or filing;

 

(iv) Provider fails to pay when due any payment to be made by Provider under
this agreement, which failure continues for 10 days after notice is given by
Service Company to Provider thereof, provided that such failure is not directly
attributable to Service Company’s failure to apply available funds in the
Provider Account according to §4.12(b); or

 

(v) Provider fails to comply with or perform any of its other material duties or
obligations under this agreement, which failure continues for 30 days after
notice is given by Service Company to Provider thereof, or if because of the
nature of such failure it cannot reasonably be corrected within such 30 day
period, failure by Provider to commence such correction promptly following its
receipt of notice from Service Company and thereafter to expeditiously and
continuously prosecute the correction to completion.

 

(b) Termination By Provider. Provider may terminate this agreement immediately
upon notice to Service Company upon the occurrence of any of the following
events:

 

(i) A receiver, trustee, liquidator, or conservator is appointed for Service
Company or to take possession of all or substantially all of Service Company’s
property or a petition for insolvency, dissolution, liquidation, or
reorganization, or order for relief in which Service Company is named as debtor,
is filed by, against, or with respect to Service Company pursuant to any federal
or state statute, regulation, or law for the protection of debtors, and, with
respect to any such appointment or filing, Service Company fails to secure a
stay or discharge thereof within 45 days after such appointment or filing;

 

(ii) Service Company fails to comply with or perform any of its material duties
or obligations under this agreement, which failure continues for 30 days after
notice is given by Provider to Service Company thereof, or if because of the
nature of such failure it cannot reasonably be corrected within such 30 day
period, failure by Service Company to commence such correction promptly
following its receipt of notice from Provider and thereafter to expeditiously
and continuously prosecute the correction to completion; or

 

(iii) A court of competent jurisdiction makes a final determination that Service
Company has materially breached a fiduciary duty owed to Provider.

 

Notwithstanding the foregoing, any termination by Provider under this section
shall require the affirmative vote of three-fourths of the then-outstanding
shares of Provider entitled to vote on such a matter.

 

(c) Termination by Agreement. Provider and Service Company may mutually agree to
terminate this agreement at any time, such agreement to be in writing and signed
by both Parties.

 

(d) Legislative, Regulatory or Administrative Change. In the event there is a
change in any federal, state, or local statute, law, regulation, legislation,
rule, policy, or general instruction, or a change in any third party
reimbursement system, or a ruling, judgment, or decree by any court, agency, or
other governing body having jurisdiction over either Party (hereafter in this
clause (d), a “ruling”) which materially and adversely affects, or is

 

15



--------------------------------------------------------------------------------

reasonably likely to affect, the manner in which either Party is to perform or
be compensated for its services under this agreement or which shall make this
agreement unlawful, the Parties shall immediately use their best efforts to
enter into a new service arrangement or basis for compensation for the services
furnished pursuant to this agreement that complies with that change and
approximates as closely as possible the economic position of the Parties prior
to such change or ruling.

 

If the Parties are unable to reach a new agreement within a reasonable period of
time following the date upon which it becomes reasonably certain that such
change will arise or ruling will be given, then either Party may submit the
issue to arbitration which shall be binding on the parties and subject to the
then-applicable Commercial Arbitration Rules of the American Arbitration
Association. In any such arbitration, the arbitrators shall be consist of a
panel of three arbitrators, which shall act by majority vote and which shall
consist of one arbitrator selected by the Party on one side of the issue subject
to the arbitration, one arbitrator selected by the Party on the other side of
the issue, and a third arbitrator selected by the two arbitrators so selected,
who shall be either a certified public accountant or an attorney at law licensed
to practice in the State of Wisconsin and who shall act as chairman of the
arbitration panel; provided that if the Party on one side of the issue selects
its arbitrator for the panel and the other Party fails to so select its
arbitrator within 10 business days after being requested by the first Party to
do so, then the sole arbitrator shall be the arbitrator selected by the first
Party.

 

All costs and expenses of arbitration shall be borne by the Parties as
determined by the arbitrator or arbitration panel, except that the fees of any
arbitrator on an arbitration panel who is selected individually by a Party shall
be borne separately by the Party appointing him; provided that if one Party
fails to select an arbitrator for a panel, and the sole arbitrator is the
arbitrator selected by the other Party, then the fees of that arbitrator shall
be borne by the Parties as determined by that arbitrator.

 

§8.3 Effects of Termination. Upon termination of this agreement as herein
provided, neither Party shall have any further obligations under this agreement,
except for: (a) obligations accruing prior to the date of termination, including
without limitation payment of the amounts set forth in Article VII relating to
services provided prior to the termination of this agreement; (b) obligations
set forth in this agreement that expressly extend beyond the Term, including
without limitation indemnities and noncompetition provisions, which provisions
shall survive the expiration or termination of this agreement; (c) the
obligations of each party set forth in Article VI; and (d) the obligation of
Provider described in §8.4. Provider specifically acknowledges and agrees that
Service Company shall continue to collect and receive on behalf of Provider all
cash collections from accounts receivable in existence at the time this
agreement is terminated (which have not otherwise been purchased by Service
Company pursuant to §7.7), it being understood that such cash collections will
represent, in part, compensation to Service Company for Services already
rendered and compensation on accounts receivable purchased by Service Company,
if any. Upon the expiration or termination of this agreement for any reason or
cause whatsoever, Service Company shall surrender to Provider all books and
records pertaining to Provider’s dental practice; provided that Service Company
may retain copies of such documents to the extent reasonably necessary for
Service Company to complete its post-termination obligations and activities
under this agreement.

 

§8.4 Purchase Obligation. Upon termination of this agreement for any reason,
Provider shall, at Service Company’s option:

 

(a) Purchase from Service Company at book value the intangible assets, deferred
charges, goodwill, and all other amounts on the books of the Service Company
relating to this agreement or the items or services provided by Service Company
pursuant to this agreement, including without limitation the amount, if any, for
the covenants described in §5.7, above, as adjusted through the last day of the
month most recently ended prior to the date of such termination in accordance
with GAAP to reflect amortization or depreciation of all such amounts;

 

(b) Purchase from Service Company any real estate owned by Service Company and
used as a Clinic at the greater of the appraised fair market value thereof or
the then book value thereof;

 

16



--------------------------------------------------------------------------------

(c) Purchase, at the greater of the appraised fair market value or the then book
value, all improvements, additions, or leasehold improvements that have been
made by Service Company at any Clinic and that relate to the performance of
Service Company’s obligations under this agreement;

 

(d) Assume all debt, and all contracts, payables, and leases that are
obligations of Service Company and that relate to the performance of Service
Company’s obligations under this agreement or the properties leased or subleased
by Service Company in connection with its obligations under this agreement; and

 

(e) Purchase from Service Company, at the greater of the appraised fair market
value or the then book value, all of the equipment then being supplied by
Service Company pursuant to Service Company’s obligations under this agreement,
and all other assets, including inventory and supplies, tangibles and
intangibles, set forth on the books of Service Company as adjusted through the
last day of the month most recently ended prior to the date of such termination
in accordance with GAAP to reflect operations of each Clinic, depreciation,
amortization, and other adjustments of assets shown on the books of the Service
Company.

 

For purposes of subsection (b), above, the appraised value shall be determined
by an appraiser mutually agreed upon by the Parties. In the event the Parties
are unable to agree upon an appraiser within 10 days following the date upon
which either Party requests the other Party to agree to an appraiser, then each
Party shall appoint an appraiser, who shall in turn select a third appraiser who
shall serve as the appraiser hereunder. In the event either Party fails to
select an appraiser within 15 days of the selection of an appraiser by the other
Party, the appraiser selected by the other Party shall serve as the appraiser
hereunder. The determination of the appraised value of the assets identified in
subsection (b), above, by the appraiser selected hereunder shall be binding on
both Parties.

 

§8.5 Closing of Purchase. If Provider purchases assets pursuant to §8.4,
Provider shall pay cash for the purchased assets; provided that the amount of
the purchase price allocable to an asset shall be reduced by the amount of debt
and liabilities of Service Company, if any, relating directly to that asset
which are assumed by Provider in connection with such purchase. Provider and any
dentist associated with Provider shall execute such documents as may be required
to assume the liabilities set forth in §8.4(d) and to remove Service Company
from any liability with respect to such purchased asset and with respect to any
property leased or subleased by Service Company. The closing date for the
purchase shall be determined by the Parties, but shall in no event occur later
than 180 days from the date of the notice of termination. Provider shall be
released from the covenants described in §5.7, above, upon the successful
consummation of such closing.

 

Notwithstanding the foregoing, Provider may, at its option, pay all or a portion
of the purchase price at the closing in shares of common stock of Parent
(“Shares”) for which Provider shall receive, as a credit to the purchase price,
an amount equal to the number of Shares transferred to Service Company by
Provider at the closing multiplied by the per Share fair market value (defined
below); provided that each Share transferred to Service Company is free and
clear of all liens, security interests, encumbrances, pledges, charges, claims,
voting trusts and restrictions on transfer of any nature whatsoever, except
restrictions on transfer imposed by or pursuant to federal and state securities
laws and such other restrictions as were expressly required by Parent in
connection with the acquisition of Service Company by Parent concurrently with
the execution of this agreement. For purposes of this section, the “per Share
fair market value” shall mean, as of any given date, the (i) last reported sale
price on the New York Stock Exchange on the most recent previous trading day,
(ii) last reported sale price on the NASDAQ National Market System on the most
recent previous trading day, (iii) mean between the high and low bid and ask
prices, as reported by the National Association of Securities Dealers, Inc. on
the most recent previous trading day, (iv) last reported sale price on any other
stock exchange on which the Shares are listed on the most recent previous
trading day, whichever is applicable, or (v) if none of the foregoing is
applicable, then the per Share fair market value of the Shares shall be the
value determined by the Board of Directors of Parent, in its discretion, based
upon the then-current Share value assigned by the Board of Directors of Parent
in connection with Parent’s other activities; provided that, if Provider
disagrees with the determination of Parent’s Board of Directors as to such
value, the per Share fair market value shall be determined by:

 

(A) Agreement between Service Company and Provider, if they are able to agree
upon a value within ten business days after being requested to so agree; or, if
not,

 

17



--------------------------------------------------------------------------------

(B) An appraiser selected by agreement between Service Company and Provider, if
they are able to agree upon an appraiser within ten business days after
requested to so agree; or, if not,

 

(C) The majority vote by an appraisal board consisting of three appraisers, one
member appointed by each of Service Company and Provider and the third member
appointed by the first two members so appointed who shall act as chairman of the
appraisal board, provided that in the event either Party fails to so appoint its
appointee to the appraisal board within ten business days after being requested
to do so by the other Party, then the appraiser appointed by the requesting
Party shall be the sole appraiser.

 

ARTICLE IX. GENERAL

 

§9.1 Administrative Services Only. Nothing in this agreement is intended or
shall be construed to allow Service Company to exercise control or direction
over the manner or method by which Provider and its dentists perform Dental Care
or other professional dental care services. The rendition of all Dental Care
shall be the sole responsibility of Provider and its dentists, and Service
Company shall not interfere in any manner or to any extent therewith. Nothing
contained in this agreement shall be construed to permit Service Company to
engage in the practice of dentistry, it being the sole intention of the Parties
hereto that the services to be rendered to Provider by Service Company are
solely for the purpose of providing non-dental administrative services to
Provider so as to enable Provider to devote its full time and energies to the
professional conduct of its dental practice and provision of Dental Care to its
patients and not to administration, or practice management.

 

§9.2 Relationship of Parties. The relationship of the Parties is and shall be
that of independent contractors, and nothing in this agreement is intended, and
nothing shall be construed to create an employer/employee, partnership, or joint
venture relationship between the Parties, or to allow either to exercise control
or direction over the manner or method by which the other performs the services
that are the subject matter of this agreement; provided always that the services
to be provided hereunder shall be furnished in a manner consistent with the
standards governing such services and the provisions of this agreement.

 

§9.3 Notices. Any notice or other communication required or desired to be given
to either Party shall be in writing and shall be deemed given when deposited in
the United States mail, first-class postage prepaid, addressed:

 

  (a) If to Service Company

 

     Smileage Dental Care, Inc.

     9052 North Deerbrook Trail

     Milwaukee, Wisconsin 53223

     Attention: President

 

     With a copies to:

 

     American Dental Partners, Inc.

     301 Edgewater Place, Suite 320

     Wakefield, Massachusetts 01880-1249

     Attention: Gregory A. Serrao, President

     and Chief Executive Officer

 

     and

 

     Baker & Hostetler LLP

     65 East State Street

     Suite 2100

     Columbus, Ohio 43215

     Attention: Gary A. Wadman, Esq.

 

18



--------------------------------------------------------------------------------

  (b) If to Provider

 

     Wisconsin Dental Group, S.C.

     9052 North Dearbrook Trail

     Milwaukee, Wisconsin 53223

     Attention: President

 

     With a copy to:

 

     Niebler & Muren, S.C.

     P.O. Drawer 825

     Milwaukee, Wisconsin 53008-0825

     Attention: Joseph C. Niebler, Sr., Esq.

 

Any Party may change the address to which notices and other communications are
to be given by giving the other Parties notice of such change.

 

§9.4 Execution of Documents. Each Party shall execute, acknowledge or verify,
and deliver any and all documents, and take any and all other actions, which
from time to time may be reasonably requested by any other Party to carry out
the purposes and intent of this agreement.

 

§9.5 Governing Law. All questions concerning the validity, intention, or meaning
of this agreement or relating to the rights and obligations of the Parties with
respect to performance under this agreement shall be construed and resolved
under the laws of Wisconsin, without reference to conflict of law principles.

 

§9.6 Severability. The intention of the Parties is to comply fully with all
applicable laws and public policies, and this agreement shall be construed
consistently with all laws and public policies to the extent possible. If and to
the extent that any court of competent jurisdiction determines that it is
impossible to construe any provision of this agreement consistently with any law
or public policy and consequently holds that provision is invalid, such holding
shall in no way affect the validity of the other provisions of this agreement,
which shall remain in full force and effect. With respect to any provision in
this agreement finally determined by such a court to be invalid or
unenforceable, such court shall have jurisdiction to reform this agreement
(consistent with the intent of the Parties) to the extent necessary to make such
provision valid and enforceable, and, as reformed, such provision shall be
binding on the Parties.

 

§9.7 Setoff. Notwithstanding any provision of this agreement to the contrary,
Service Company shall have the right from time to time to setoff any amounts
owed by Service Company to Provider under this agreement against any amounts
owed by Provider to Service Company, whether pursuant to this agreement or
otherwise.

 

§9.8 Remedies. All rights and remedies of each Party under this agreement are
cumulative and in addition to all other rights and remedies which may be
available to that Party from time to time, whether under any other agreement, at
law, or in equity.

 

Each Party hereby acknowledges that: (a) the provisions of §§5.7 and 6.1 of this
agreement are fundamental for the protection of the other Party’s legitimate
business interests; (b) such provisions are reasonable and appropriate in all
respects; and (c) in the event it violates any such provisions, the other Party
would suffer irreparable harm and its remedies at law would be inadequate.
Accordingly, in the event either Party violates or attempts to violate any such
provisions, the other Party shall be entitled to a temporary restraining order,
temporary and permanent injunctions, specific performance, and other equitable
relief without any showing of irreparable harm or damage or the posting of any
bond, in addition to any other rights or remedies which may then be available to
the other Party.

 

§9.9 Non-waiver. No failure by any Party to insist upon strict compliance with
any term of this agreement, to exercise any option, enforce any right, or seek
any remedy upon any default of any other Party shall affect, or

 

19



--------------------------------------------------------------------------------

constitute a waiver of, the first Party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default;
nor shall any custom or practice of the Parties at variance with any provision
of this agreement affect or constitute a waiver of, any Party’s right to demand
strict compliance with all provisions of this agreement.

 

§9.10 Indemnification. Each Party (the “Indemnifying Party”) shall indemnify and
hold harmless the other Party and its shareholders, directors, officers,
employees, agents, representatives, and affiliates (the “Indemnified Parties”)
from and against any and all losses, liabilities, damages, demands, claims,
suits, actions, judgments, assessments, costs and expenses, including without
limitation interest, penalties, attorneys’ fees, any and all expenses incurred
in investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation (collectively, “Damages”), asserted against, imposed
upon, or incurred or suffered by the Indemnified Parties, directly or
indirectly, as a result of or arising from: (i) any failure of any
representation or warranty of the Indemnifying Party in this agreement to be
accurate and complete in all material respects when made; or (ii) any failure by
the Indemnifying Party to perform and observe fully all obligations and
conditions to be performed or observed by the Indemnifying Party under this
agreement. In addition, Provider shall indemnify Service Company and its
shareholders, directors, officers, employees, agents, representatives, and
affiliates from and against any and all Damages asserted against, imposed upon,
or incurred or suffered by any of them, directly or indirectly, as a result of
or arising from the acts or omissions of Provider or its employees, contractors,
or other agents or representatives.

 

§9.11 No Third Party Benefit. This agreement is intended for the exclusive
benefit of the Parties and their respective successors and assigns, and nothing
contained in this agreement shall be construed as creating any rights or
benefits in or to any third party.

 

§9.12 Captions. The captions of the various sections of this agreement are not
part of the context of this agreement, are only labels to assist in locating and
reading those sections, and shall be ignored in construing this agreement.

 

§9.13 Genders and Numbers. When permitted by the context, each pronoun used in
this agreement includes the same pronoun in other genders or numbers and each
noun used in this agreement includes the same noun in other numbers.

 

§9.14 Complete Agreement. This document (including its exhibits and all other
documents referred to herein, all of which are hereby incorporated herein by
reference) contains the entire agreement among the Parties with respect to the
subject matter of this agreement and, except as provided in 9.19, below,
supersedes all prior or contemporaneous discussions, negotiations,
representations, or agreements relating to the subject matter of this agreement.
No changes to this agreement shall be made or be binding upon any Party unless
made in writing and signed by each Party to this agreement.

 

§9.15 Counterparts. This agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 

§9.16 Assignment. Provider may not assign this agreement without the prior
written consent of Service Company, which consent may be withheld for any
reason. The sale, transfer, pledge, or assignment of any of the shares of
Provider held by any shareholder of Provider, the issuance by Provider of voting
shares to any other person, or any combination of such transactions within a
period of two years, such that the existing shareholders in Provider fail to
maintain a majority of the voting interest in Provider shall be deemed an
attempted assignment by Provider, and shall be null and void unless consented to
in writing by Service Company prior to any such transfer or issuance. Any breach
of this provision, whether or not void or voidable, shall constitute a material
breach of this agreement, and in the event of such breach, Service Company may
terminate this agreement upon 24 hours notice to Provider. Service Company shall
have the right to (i) assign its rights and obligations

 

20



--------------------------------------------------------------------------------

hereunder to any third party and (ii) collaterally assign its interest in this
agreement and its right to collect the amounts set forth in Article VII
hereunder to any financial institution or other third party without the consent
of Provider.

 

§9.17 Successors. Subject to §9.16, above, this agreement shall be binding upon,
inure to the benefit of, and be enforceable by and against the successors and
assigns of each Party.

 

§9.18 Force Majeure. Neither Party shall be liable or deemed to be in default
for any delay or failure in performance under this agreement or other
interruption of service deemed to result, directly or indirectly, from acts of
God, civil or military authority, acts of public enemy, war, accidents, fires,
explosions, earthquakes, floods, failure of transportation, strikes or other
work interruptions by either Party’s employees, or any other similar cause
beyond the reasonable control of either Party unless such delay or failure in
performance is expressly addressed elsewhere in this agreement.

 

§9.19 Interpretation. This agreement supersedes the Original Service Agreement
in its entirety from and after the date of this agreement; provided that this
agreement shall not modify or otherwise affect any rights or obligations of the
Parties under the Original Service Agreement which are based upon acts or
omissions occurring prior to the date of this agreement, which rights and
obligations shall survive the execution of this agreement.

 

WISCONSIN DENTAL GROUP, S.C.

By:

 

/s/    ROBERT W. TRETTIN        

--------------------------------------------------------------------------------

    Robert W. Trettin, President

SMILEAGE DENTAL CARE, INC.

By:

 

/s/    DON A. DEIKE        

--------------------------------------------------------------------------------

    Don A. Deike, President

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINITIONS

 

Actual Margin. The term “Actual Margin” shall mean, for any period: (i) the
actual Adjusted Gross Revenue for that period, less (ii) the sum of the actual
Clinic Expense and the actual Provider Expense for that period.

 

Adjusted Gross Revenue. The term “Adjusted Gross Revenue” shall mean Gross
Revenue less Adjustments.

 

Adjustments. The term “Adjustments” shall mean all adjustments on the accrual
basis for (i) third party payor contractual allowances, adjustments, discounts,
professional courtesies, (ii) uncollectible accounts and related expenses, and
(iii) other activities that do not to result in collectible charges.

 

Ancillary Revenue. The term “Ancillary Revenue” shall mean all other revenue
actually recorded each month that is not Professional Service Revenue.

 

Budget. The term “Budget” shall mean an operating budget and capital expenditure
budget for each calendar year as prepared by Service Company, in consultation
with Provider, and approved by each of the Policy Board and Parent.

 

Budgeted Margin. The term “Budgeted Margin” shall mean, for any period (i) the
budgeted Adjusted Gross Revenue for that period, less (ii) the sum of the
budgeted Clinic Expense and budgeted Provider Expense for that period. The
Budgeted Margin for each calendar quarter shall be established pursuant to item
3 of Exhibit A-1 attached to this agreement.

 

Calculated Margin. The term “Calculated Margin” shall mean, for any period (i)
the actual Adjusted Gross Revenue for that period, less (ii) the sum of (A) the
actual Clinic Expense for that period and (B) the actual Adjusted Gross Revenue
for that period multiplied by the budgeted Provider Expense percentage for that
period as established pursuant to item 1 of Exhibit A-1 attached to this
agreement.

 

Capitation Revenue. The term “Capitation Revenue” shall mean all revenue
recorded under GAAP from managed care organizations or third party payors where
such revenue is recorded periodically on a per member basis for the partial or
total dental needs of an enrolled patient.

 

Clinic. The term “Clinic” shall mean any of the facilities, including satellite
facilities, that Service Company shall own, lease or otherwise procure and
provide for the use of Provider.

 

Clinic Expense. The term “Clinic Expense” shall mean all operating and
nonoperating expenses incurred by Service Company or Parent in the provision of
services to Provider and such expenses incurred by Provider which are expressly
identified in this agreement as Clinic Expense. Clinic Expense shall not include
any state or federal income tax, any expenses related to any Dental Assets or
the maintenance or protection of the same, or any other expense reasonably
designated by Service Company as a Provider Expense. Clinic Expense shall not
include amortization of goodwill and noncompete covenants arising as a result of
the acquisition of Service Company by Parent concurrently with the execution of
this agreement, but shall include amortization of other intangible assets
obtained in that transaction. Without limiting the foregoing, Clinic Expense
shall include:

 

(a) The salaries, benefits, and other direct costs of all employees of Service
Company at a Clinic, but not the salaries, benefits, or other direct costs of
the dentists;

 

(b) The direct cost of any employee or consultant that provides services at or
in connection with a Clinic for improved clinic performance, such as management,
billing and collections, business office consultation, accounting and legal
services, but only when such services are coordinated by Service Company;

 

22



--------------------------------------------------------------------------------

(c) Reasonable recruitment costs and out-of-pocket expenses of Service Company
or Provider associated with the recruitment of additional dentist employees of
Provider;

 

(d) Dental malpractice liability insurance expenses for dentists, Service
Company employees, and non-dentist employees and comprehensive and general
liability insurance covering each Clinic and employees of Provider and Service
Company at each Clinic;

 

(e) The cost of laboratory services;

 

(f) The cost of dental supplies (including but not limited to products,
substances, items, or dental devices), and office supplies;

 

(g) The expense of using, leasing, purchasing or otherwise procuring Clinics and
related equipment, including utilities, depreciation, and repairs and
maintenance, provided that such expense shall not include the cost of acquiring
goodwill, noncompete covenants, or other intangible assets in connection with
such procurement;

 

(h) Personal property and intangible taxes assessed against Service Company’s
assets which are provided or otherwise employed by Service Company for the
benefit of Provider;

 

(i) The reasonable travel expenses (except for the corporate staff of Service
Company and Parent) associated with attending meetings, conferences, or seminars
to benefit Provider;

 

(j) The cost of capital (whether as actual interest on indebtedness incurred on
behalf of Provider or as reasonable imputed interest on capital advanced by
Service Company or Parent) to finance or refinance obligations of Provider,
purchase dental and non-dental equipment, or finance new ventures of Provider
(interest expense will be charged for funds borrowed from outside sources as
well as from Parent; in the latter case, charges will be computed at a floating
rate that is equal to the current blended borrowing rate in effect for actual
and available outside borrowings of Parent; and such rate will be computed as
the sum of interest and related costs divided by the related total of all
borrowings), but specifically excluding any financing incurred by Parent
relating to the acquisition of Service Company by Parent concurrently with the
execution of this agreement;

 

(k) Other expenses incurred by Service Company or Parent in carrying out its
obligations under this agreement in accordance with the policies and budgets
established by the Policy Board, including without limitation the write-off of
any tangible or intangible assets on the balance sheet of Service Company or any
portion thereof other than costs incurred in connection with the execution of
this agreement and the issuance by Parent of stock options to Provider or its
dentists;

 

(l) Any tax assessed against Service Company in connection with the services
provided by Service Company hereunder; and

 

(m) Any other cost or expense designated as a Clinic Expense pursuant to this
agreement.

 

Confidential Information. The term “Confidential Information” shall mean, with
respect to a Party, all trade secrets, proprietary data, and other information
(whether written or oral) of a confidential nature relating directly or
indirectly to that Party or its business, including without limitation all
business management, marketing, and economic studies and methods, patient lists,
proprietary forms, marketing data, fee schedules, customer lists, financial,
tax, accounting, and other information regarding business operations or
structure, business plans, ideas, concepts, policies, and procedures, and any
other information which that Party is obligated to treat as confidential
pursuant to any law, agreement, or course of dealing by which that Party is
bound, whether or not such Confidential Information is disclosed or otherwise
made available pursuant to this agreement. Confidential Information shall also
include the terms and provisions of this agreement and any transactions or
documents

 

23



--------------------------------------------------------------------------------

executed by the parties pursuant to this agreement. Confidential Information
shall not include any information which (i) is or becomes known or available to
the public and did not become so known through the breach of this agreement by
either Party, (ii) has been lawfully acquired from a third party without any
breach of any confidentiality restriction, or (iii) is already in the possession
of the receiving Party at the time it was disclosed to the receiving Party by
the disclosing Party.

 

Dental Assets. The term “Dental Assets” shall mean the following assets of
Provider:

 

(a) All of Provider’s right, title and interest in, to or under, or possession
of, all drugs, pharmaceuticals, products, substances, items or devices whose
purchase, possession, maintenance, administration, prescription or security
requires the authorization or order of a Dental Care Professional or requires a
permit, registration, certification or any other governmental authorization held
by a Dental Care Professional as specified under any federal or state law, or
both;

 

(b) All of Provider’s right, title and interest in and to records of identity,
diagnosis, evaluation or treatment of patients;

 

(c) All of Provider’s right, title and interest in, to or under insurance
policies covering or relating to dental malpractice;

 

(d) The name of Provider;

 

(e) All franchises, licenses, permits, certificates, approvals and other
governmental authorizations necessary or desirable to own and operate any of the
other Dental Assets;

 

(f) All of Provider’s right, title and interest in, to or under and contract or
agreement that requires performance by a licensed dental care provider under
federal or applicable state law.

 

Dental Care. The term “Dental Care” shall mean such intra-oral diagnostic and
therapeutic procedures, operations, and services as are included under the
definition of the “practice of dentistry” under the laws and regulations of the
state in which such procedures, operations, and services are performed and which
are provided by Provider to its patients through Provider’s dentists and other
professional dental care personnel operating under the supervision of Provider’s
dentists, including but not limited to the practice of general dentistry,
endodontics, periodontics, orthodontics, prosthodontics, pediatric dental care,
and oral surgery, and all dental care associated with any of the foregoing.

 

Dental Care Professional. The term “Dental Care Professional” shall mean any
individual holding a current, unrestricted license issued by the appropriate
dental licensing board in the state in which the Dental Care Professional
renders Dental Care, which permits such individual to provide Dental Care,
including without limitation dentists (as that term is defined in §2.5) and
denturists, dental assistants, and hygienists.

 

GAAP. The term “GAAP” shall mean generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and the Securities
and Exchange Commission or in such other statements by such other entity or
other practices and procedures as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of the determination.

 

Gross Revenue. The term “Gross Revenue” shall mean the sum of all Professional
Service Revenue and Ancillary Revenue before Adjustments.

 

Ordinary Dental Supplies. The term “Ordinary Dental Supplies” shall mean all
products, substances, items, or devices which (i) are necessary or appropriate
for Provider’s provision of Dental Care, and (ii) are not Special Dental
Supplies.

 

24



--------------------------------------------------------------------------------

Parent. The term “Parent” shall mean American Dental Partners, Inc., a Delaware
corporation.

 

Performance Fee. The term “Performance Fee” shall mean the fee paid to Service
Company by Provider as described in §7.3(b).

 

Practice Territory. The term “Practice Territory” shall mean the geographic area
within which Provider provides Dental Care, which geographic area shall include
all of the following territories: (a) with respect to each Clinic which offers
general dentistry services only, the geographic area within a radius of 30 miles
of such Clinic, and (b) with respect to each Clinic which offers specialty
dental services, the geographic area within a radius of 50 miles of such Clinic.

 

Professional Service Revenue. The term “Professional Service Revenue” shall mean
the sum of all (i) professional fees actually recorded each month on an accrual
basis under GAAP as a result of the Dental Care rendered by the Dental Care
Professional retained by Provider, and (ii) Capitation Revenue; including any
such fees or Capitation Revenue paid or payable directly to Provider by Service
Company pursuant to the then-current Membership Agreement (or similar agreement
for providing professional services to dental plans) between Service Company and
Provider.

 

Provider Account. The term “Provider Account” shall mean the bank account of
Provider established by Provider promptly following the execution of this
agreement at a financial institution reasonably acceptable to Service Company,
which account shall be administered by Service Company according to §§4.11 and
4.12 of this agreement.

 

Provider Consent. The term “Provider Consent” shall mean the consent granted by
Provider’s chief executive officer or by another officer or representative
designated from time to time by Provider’s chief executive officer. When any
provision of this agreement requires Provider Consent, Provider Consent shall
not be unreasonably withheld or delayed and shall be binding on Provider.

 

Provider Expense. The term “Provider Expense” shall mean an expense incurred by
the Service Company or Provider and for which Provider, and not the Service
Company, is financially liable. Provider Expense shall include dentist (as
defined in §2.5) salaries, benefits (which includes workers’ compensation
coverage), and other direct costs related to the dentists employed or otherwise
retained by Provider for the provision of its Dental Care (including
professional dues, subscriptions, continuing dental education expenses, and
travel costs for continuing dental education or other business travel, but
excluding business travel requested by Service Company, which shall be a Clinic
Expense), together with any expenses related to any Dental Assets or the
maintenance and protection of the same and such other costs and expenses
designated as Provider Expense in or pursuant to this agreement. In the event
Provider incurs consulting, accounting, legal or other similar fees without
Service Company’s approval of such engagement through Service Company, all fees
and expenses so incurred shall be Provider Expenses.

 

Representatives. The term “Representatives” shall mean a Party’s officers,
directors, employees, and other agents or representatives, and attorneys,
accountants, and other professional advisors.

 

Service Company Consent. The term “Service Company Consent” shall mean the
consent granted by Service Company’s chief executive officer or by another
officer or representative designated from time to time by Service Company’s
chief executive officer. When any provision of this agreement requires Service
Company Consent, Service Company Consent shall not be unreasonably withheld or
delayed and shall be binding on Service Company.

 

Service Company Expense. The term “Service Company Expense” shall mean an
expense or cost incurred by Service Company or Parent and for which Service
Company or Parent, and not Provider, is financially liable. Service Company
Expense shall specifically include the costs of Service Company and Parent’s
corporate

 

25



--------------------------------------------------------------------------------

personnel and the travel costs of such corporate personnel and shall
specifically exclude expenses incurred by Service Company or Parent that
directly benefit Provider or are otherwise incurred by Service Company or Parent
in providing services pursuant to this agreement.

 

Service Fee. The term “Service Fee” shall mean the fee paid to Service Company
by Provider as described in §7.3(a).

 

Services. The term “Services” shall mean the business, administrative, and
management services to be provided for Provider by Service Company as set forth
in this agreement, including without limitation the provision of equipment,
supplies, support services, non-dentist personnel, office space, financial
recordkeeping and reporting, billing and collection and other business office
services. Services shall not include the provision of Dental Care to patients of
the Provider.

 

Special Dental Supplies. The term “Special Dental Supplies” shall mean all
products, substances, items or devices, the purchase, possession, maintenance,
administration, prescription or security of which requires the authorization or
order of a Dental Care Professional or requires a permit, registration,
certification or other governmental authorization held by a Dental Care
Professional as specified under any federal and/or state law.

 

Term. The term “Term” shall mean the initial term and any renewal periods of
this agreement as described in §8.1, subject to termination pursuant to §8.2.

 

26



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FINANCIAL TERMS

 

1. Budgeted Provider Expense [§4.13(a)]. For purposes of the Budget for calendar
year 1999, the following percentages of Adjusted Gross Revenue shall be
allocated to Provider Expense for the following calendar quarters, respectively:

 

Qtr. 1

--------------------------------------------------------------------------------

 

Qtr. 2

--------------------------------------------------------------------------------

 

Qtr. 3

--------------------------------------------------------------------------------

 

Qtr. 4

--------------------------------------------------------------------------------

 

Full Year

--------------------------------------------------------------------------------

26.5%   26.1%   25.6%   24.8%  

25.7%

 

In each succeeding annual Budget, unless the Parties otherwise mutually agree,
such percentages of Adjusted Gross Revenue shall be allocated to Provider
Expense for the respective calendar quarters of the applicable calendar year.

 

2. Service Fee [§7.3(a)]. The annual Service Fee shall be $3,333,101.

 

3. Budgeted Margin [Exhibit A]. The Budgeted Margins for the respective calendar
quarters in calendar year 1999 are as follows:

 

Qtr. 1

--------------------------------------------------------------------------------

 

Qtr. 2

--------------------------------------------------------------------------------

 

Qtr. 3

--------------------------------------------------------------------------------

 

Qtr. 4

--------------------------------------------------------------------------------

 

Full Year

--------------------------------------------------------------------------------

$857,142

  $890,268   $941,303   $1,014,730   $3,703,445

 

In the Budget for each subsequent calendar year, unless the Parties otherwise
mutually agree, such Budgeted Margins shall continue to be applicable to the
calendar quarters in such calendar year. Notwithstanding the foregoing or any
other provisions of this agreement to the contrary, if the Parties are unable to
agree on a Budget for any calendar year, then, for purposes of calculating the
Performance Fee, the Budgeted Margin for each calendar quarter of that calendar
year (the “Current Quarter”) shall be the greater of (a) the Budgeted Margin for
the corresponding quarter of the prior calendar year (the “Corresponding Prior
Quarter”), or (b) an amount which is equal to the result obtained when the
Adjusted Gross Revenue for the Current Quarter is multiplied by a fraction
having as its numerator the Budgeted Margin for the Corresponding Prior Quarter
and having as its denominator the budgeted Adjusted Gross Revenue for the
Corresponding Prior Quarter.

 

4. Adjustments. Any or all of the percentages or amounts contained in this
exhibit my hereafter be changed from time to time by written agreement of the
Parties. Such agreement may be in the form of a new Exhibit A-1 to this
agreement, which, if signed by both Parties, shall supersede this exhibit for
all purposes thereafter.

 

The effective date of this Exhibit A-1 is January 1, 1999.

 

WISCONSIN DENTAL GROUP, S.C.   SMILEAGE DENTAL CARE, INC.

By: 

 

/s/    ROBERT W. TRETTIN        

--------------------------------------------------------------------------------

  By:   

/s/    DON A. DEIKE        

--------------------------------------------------------------------------------

    Robert W. Trettin, President       Don A. Deike, President

 

27